
	

113 SRES 375 ATS: Concerning the crisis in the Central African Republic and supporting United States and international efforts to end the violence, protect civilians, and address root causes of the conflict. 
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III113th CONGRESS2d SessionS. RES. 375IN THE SENATE OF THE UNITED STATESMarch 5, 2014Mr. Coons (for himself and Mr. Flake) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 11, 2014Reported by Mr. Menendez, with an amendment and an amendment to the preambleInsert the part printed in italicStrike the preamble and insert the part printed in italicMarch 13, 2014Considered, amended, and agreed to with an amended preambleRESOLUTIONConcerning the crisis in the Central African Republic and supporting United States and
			 international efforts to end the violence, protect civilians, and address
			 root causes of the conflict. Whereas, for more than 50 years, successive governments in the Central African Republic have
			 struggled to build a durable system of democratic institutions, to
			 effectively secure and control the country’s territory and borders, and to
			 ensure a basic level of socio-economic development for the country's
			 people;Whereas, despite its natural resource wealth, the Central African Republic remains one of the
			 poorest countries in the world and one of the lowest ranking countries in
			 terms of human development according to the United Nations
			 Development Program;Whereas, in January 2013, regional leaders brokered the Libreville Agreements between the
			 government
			 of then-President Francois Bozizé and the loosely allied rebel militia
			 known
			 as Séléka, which resulted in the formation of a government of national
			 unity;Whereas, despite the Libreville Agreements, President Bozizé was ousted in March 2013 by the Séléka
			 coalition, and the Séléka leader, Michel Djotodia, declared himself
			 president;Whereas, in April 2013, regional leaders issued the N’djamena Declaration in an effort to pursue a
			 return to constitutional order based on the Libreville Agreements;Whereas an influx of foreign fighters, especially from Chad and Sudan, has been a major factor in
			 the increased number of Séléka fighters, from approximately 5,000 in March
			 2013, to an estimated	20,000 as of December 2013;Whereas both Séléka forces and armed militia groups known as anti-balakas,  some of which formed initially as a means of protecting communities against Séléka, have been
			 implicated
			 in
			 ethnically-motivated violence and grave and systemic human rights abuses
			 against civilians;Whereas, over the course of the crisis, Séléka and anti-balaka groups have displayed weak control
			 and command structures, and committed crimes against humanity with
			 impunity;Whereas, according to UNICEF, thousands of child soldiers are involved in armed groups in the
			 Central African Republic, amid the near-total collapse of the country’s
			 primary education system;Whereas interethnic, intercommunal, and interreligious tensions and violence have risen to alarming
			 levels and led to systematic human rights abuses in the Central African
			 Republic, including targeted
			 killings, rapes, acts of torture, looting, and arbitrary detention;Whereas the United States Embassy in Bangui suspended operations on December 28, 2012, and the
			 ordered departure
			 of
			 country team staff has temporarily suspended the diplomatic
			 presence and consular services of the United States in the Central African
			 Republic;Whereas more than 700,000 civilians have been internally displaced; another 290,000 have sought
			 refuge in neighboring countries, including the Democratic Republic
			 of the Congo, Chad, Cameroon, and South Sudan; 2,600,000 people, or over
			 half of the population of the Central African Republic, are in need of
			 humanitarian assistance; and 60 percent  of households have no available
			 food stocks;Whereas a failure of the international community to appropriately respond to and address the
			 rapidly deteriorating situation in the Central
			 African Republic could result in
			 further atrocities, mass displacement, and protracted instability with
			 significant repercussions for regional and international security;Whereas United Nations Security Council Resolution 2127 (2013) called for urgent and increased
			 international assistance to the African Union International Support
			 Mission in the Central African Republic (MISCA) to ensure that the force
			 can fulfill its mandate to restore security and protect civilians, and
			 placed an arms embargo on the Central African Republic;Whereas United Nations Security Council Resolution 2127 requested the Secretary-General to
			 establish an international commission of inquiry to investigate reports of
			 human rights abuses in the Central African Republic in order to ensure
			 accountability for perpetrators of violence;Whereas the United Nations Integrated Peacebuilding Office in the Central African Republic has been
			 hindered by a lack of resources and constrained by insecurity;Whereas, consistent with United Nations Security Council Resolution 2127, the Government of France
			 launched a stabilization operation, Operation Sangaris, in the Central
			 African Republic to assist MISCA in fulfilling its mandate;Whereas, on March 3, 2014, United Nations Secretary-General Ban Ki-moon recommended to the United
			 Nations
			 Security Council a transition to a United Nations peacekeeping mission
			 with a primary mandate to protect civilians; andWhereas the United States Government has provided crisis and humanitarian assistance commitments
			 totaling $182,500,000 in
			 response to instability in the Central African Republic, including support
			 for conflict resolution efforts,
			 humanitarian assistance to refugees and internally displaced persons, and
			 assistance to troop contributing countries to
			 MISCA such as airlift, non-lethal equipment, military logistics, and
			 training,
			 as well as
			 logistical support for French forces: Now, therefore, be itThat the Senate—(1)condemns the violence, atrocities, abuses, and human rights violations committed by all parties to
			 the conflict in the Central African Republic;(2)commends the efforts of religious and community leaders in the Central African Republic condemning
			 violence and engaging in conflict prevention and conflict resolution
			 activities;(3)welcomes the mobilization of international peacekeeping, conflict mitigation, humanitarian, and
			 diplomatic resources, and encourages continued efforts to help address
			 humanitarian needs, bring an end to the violence, and develop sustainable
			 democratic institutions in the Central African Republic;(4)welcomes the January 2014 decision of the Transitional National Council on the election of
			 Catherine Samba-Panza as the Central African Republic’s new transitional
			 president;(5)commends the African Union and its troop and police contributing countries for their work
			 establishing and supporting MISCA;(6)recognizes the Economic Community of Central African States (CEEAS) for its leadership in the
			 political transition process;(7)commends France for its swift intervention under United Nations Security Council Resolution 2127,
			 and for its contributions to stabilization efforts and other forms of
			 assistance;(8)welcomes the United Nations Security Council support for MISCA and the Department of Peacekeeping
			 Operation’s ongoing contingency planning for a possible transition to a
			 United Nations peacekeeping operation;(9)affirms support for multilateral peacekeeping and policing  capacities and recognizes the important
			 contributions
			 these efforts have made in protecting civilians in the Central African
			 Republic and promoting
			 international peace and stability;(10)calls on the President to work with international partners to develop a short-term strategy to
			 support a full and immediate cessation of armed conflict in the Central
			 African Republic, including attacks targeting civilians and the
			 recruitment of child soldiers;(11)calls on the President to develop a long-term United States strategy, in support of international
			 and  domestic efforts, to establish a durable peace and greater security
			 for the Central African Republic and to enhance regional stability,
			 including—(A)engagement and coordination with the international community, including the African Union, the
			 Economic Community of Central African States, the United Nations, and
			 other partners;(B)appropriate assistance to help provide emergency relief and support reconciliation for the people
			 of the
			 Central African Republic;(C)technical, logistical and other forms of assistance, as appropriate, in support of effective
			 disarmament, demobilization,  and reintegration of fighters; and(D)support for appropriate mechanisms to ensure accountability for perpetrators of human rights abuses
			 and violence; and(12)urges the Secretary of State to consider the expeditious reestablishment of a United States
			 diplomatic presence in the Central African Republic.